Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101.

Claim 1 is a method claim and recites: 
A battery modeling system for determining an improved electrode design of a battery, comprising:
one or more processors;
a memory communicably coupled to the one or more processors and storing:
a modeling module including instructions that when executed by the one or more processors cause the one or more processors to compute one or more equivalent circuits as porous electrode transmission line models corresponding to one or more electrode designs, wherein individual circuits of the equivalent circuits define an arrangement of electrode elements having at least two geometric degrees of freedom, and wherein the electrode designs are defined according to battery specifications indicating at least a battery volume, and a separator thickness (mental processes; the modeling of porous electrode transmission line models with one or more equivalent circuits can be done by pen and paper); and
an analysis module including instructions that when executed by the one or more processors cause the one or more processors to:
i) determine attributes for the equivalent circuits according to the at least the two geometric degrees of freedom in which the equivalent circuits are defined (mental processes; attributes for the equivalent circuits as recited can be done by pen and paper), and
ii) identify a target design of the electrode designs associated with one of or more of the attributes satisfying a circuit threshold, wherein the target design improves one or more of the attributes in relation to the battery when implementing the battery according to the target design (mental processes; the step of identifying a target design is a mental process).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: One or more processors and memory are generically recited to carry out the claim’s limitations, so it represents no more than mere instructions to apply the judicial exceptions on a computer. 
Step 2B: The claim recites additional elements of one or more processors and memory at generic level, which do not amount significantly more to abstract ideas.

Claim 2 is a method claim depending on claim 1 and recites: 
The battery modeling system of claim 1, wherein the modeling module includes instructions to compute the equivalent circuits including instructions to generate the equivalent circuits according to a resolution that defines a number of electrode elements for the individual circuits of the equivalent circuits, the electrode elements corresponding with a number of circuit nodes and a number of circuit elements in the individual circuits (mental processes; this step of computing equivalent circuits as recited can be done by pen and paper),
wherein the circuit elements of the equivalent circuits include element attributes comprising electron resistances, ionic resistances, charge-transfer resistances, and electric double- layer capacitances, and wherein the electrode elements are three-dimensional (3D) elements (mental processes; this step of computing equivalent circuits as recited can be done by pen and paper).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: One or more processors and memory are generically recited to carry out the claim’s limitations, so it represents no more than mere instructions to apply the judicial exceptions on a computer. 
Step 2B: The claim recites additional elements of one or more processors and memory at generic level, which do not amount significantly more to abstract ideas.

Claim 3 is a method claim depending on claim 2 and recites: 
The battery modeling system of claim 2, wherein the modeling module includes instructions to compute the equivalent circuits for the electrode designs including instructions to connect, for individual designs of the electrode designs, one-dimensional (1D) transmission line models together via the circuit elements for the electron resistances and the ionic resistances according to the geometric degrees of freedom (mental processes; modeling equivalent circuits as recited can be done by pen and paper), and
wherein the 1D transmission line models describe an electrochemical behavior for cylindrical pores of electrodes within individual designs of the electrode designs (mental processes).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application. 
Step 2B: The claim does not recite any additional element.

Claim 4 is a method claim depending on claim 3 and recites:
The battery modeling system of claim 3, wherein the analysis module includes instructions to determine the attributes of the equivalent circuits further including instructions to:
calculate values of the electron resistances and the ionic resistances according to a volume of the electrode elements and the separator thickness (mental processes; can be done by pen and paper), and
calculate values of the charge-transfer resistances and the electric double-layer capacitances according to the battery volume, the separator thickness, and impedance measurements of a symmetric cell representation of the battery (mental processes; can be done by pen and paper).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application. 
Step 2B: The claim does not recite any additional element.

Claim 5 is a method claim depending on claim 3 and recites:
The battery modeling system of claim 3, wherein the modeling module includes instructions to generate the equivalent circuits by connecting separate ones of the 1D transmission line models via interfacial impedances to provide the individual circuits of the equivalent circuits as multidimensional representations of the electrode designs comprised (mental processes: modeling equivalent circuits as recited can be done by pen and paper).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application. 
Step 2B: The claim does not recite any additional element.

Claim 6 is a method claim depending on claim 1 and recites:
The battery modeling system of claim 1, wherein the analysis module includes instructions to determine the attributes of the equivalent circuits including instructions to extract equivalent resistances by:
removing electric double-layer capacitances of the equivalent circuits (mental processes), and
collapsing the equivalent circuits to the equivalent resistances by combining series elements of the equivalent circuits and parallel elements of the equivalent circuits until the equivalent resistances remain (mental processes).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application. 
Step 2B: The claim does not recite any additional element.

Claim 7 is a method claim depending on claim 1 and recites:
The battery modeling system of claim 1, wherein the modeling module further includes instructions to generate the one or more electrode designs by:
arranging positive electrode elements of the electrode elements such that the positive electrode elements do not touch a negative current collector (mental processes), and 
(mental processes).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application. 
Step 2B: The claim does not recite any additional element.

Claim 8 is a method claim depending on claim 7 and recites:
The battery modeling system of claim 7, wherein the modeling module includes instructions to generate the one or more electrode designs by:
arranging positive electrode elements of the electrode elements such that at least one side of the positive electrode elements touches another one of the positive electrode elements (mental processes), and
arranging negative electrode elements of the electrode elements such that at least one side of the negative electrode elements touches another one of the negative electrode elements, wherein the battery is a lithium-ion micro-battery (mental processes).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application. 
Step 2B: The claim does not recite any additional element.

Claim 9 is a method claim depending on claim 1 and recites:
The battery modeling system of claim 1, wherein the circuit threshold defines an internal resistance of the equivalent circuits as a relative minimum resistance among the electrode designs,
(mental processes), and
wherein the target design causes a package size of the battery to decrease while maintaining an equivalent amount of output power relative to the other ones of the electrode designs (mental processes).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application. 
Step 2B: The claim does not recite any additional element.

Claim 10 is an apparatus claim and recites:
A non-transitory computer-readable medium for determining an improved electrode design of a battery and including instructions that when executed by one or more processors cause the one or more processors to:
compute an equivalent circuit as a porous electrode transmission line model corresponding to an electrode design, wherein the equivalent circuit defines an arrangement of electrode elements having at least two geometric degrees of freedom, and wherein the electrode design is defined according to a battery specification indicating at least a battery volume, and a separator thickness (mental processes; computing an equivalent circuit as recited can be done by pen and paper);
determine attributes for the equivalent circuit according to the at least the two geometric degrees of freedom in which the equivalent circuits are defined (mental processes); and
(mental processes).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: One or more processors and non-transitory computer-readable medium are generically recited to carry out the claim’s limitations, so it represents no more than mere instructions to apply the judicial exceptions on a computer.  
Step 2B: The claim recites additional elements of one or more processors and non-transitory computer-readable medium at generic level, which do not amount significantly more to abstract ideas.

Claim 11 is a method claim and recites: 
A method for determining an improved electrode design of a battery, comprising:
computing one or more equivalent circuits as porous electrode transmission line models corresponding to one or more electrode designs, wherein individual circuits of the equivalent circuits define an arrangement of electrode elements having at least two geometric degrees of freedom, and wherein the electrode designs are defined according to battery specifications indicating at least a battery volume, and a separator thickness (mental processes; the modeling of porous electrode transmission line models with one or more equivalent circuits can be done by pen and paper);
determining attributes for the equivalent circuits according to the at least the two geometric degrees of freedom in which the equivalent circuits are defined (mental processes); and
identifying a target design of the electrode designs associated with one of or more of the attributes satisfying a circuit threshold, wherein the target design improves one or more of the attributes in relation to the battery when implementing the battery according to the target design (mental processes).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.  
Step 2B: The claim does not recite any additional element.

Claim 12 is a method claim depending on claim 11 and recites: 
The method of claim 11, wherein computing the equivalent circuits includes generating the equivalent circuits according to a resolution that defines a number of electrode elements for the individual circuits of the equivalent circuits, the electrode elements corresponding with a number of circuit nodes and a number of circuit elements in the individual circuits (mental processes: computing equivalent circuits as recited can be done by pen and paper),
wherein the circuit elements of the equivalent circuits include element attributes comprising electron resistances, ionic resistances, charge-transfer resistances, and electric double- layer capacitances, and wherein the electrode elements are three-dimensional (3D) elements (mental processes: computing equivalent circuits using circuit elements as recited can be done by pen and paper).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.  
Step 2B: The claim does not recite any additional element.

Claim 13 is a method claim depending on claim 12 and recites: 
The method of claim 12, wherein computing the equivalent circuits for the electrode designs includes connecting, for individual designs of the electrode designs, one-dimensional (1D)
(mental processes), and
wherein the 1D transmission line models describe an electrochemical behavior for cylindrical pores of electrodes within the individual designs of the electrode designs (mental processes).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.  
Step 2B: The claim does not recite any additional element.

Claim 14 is a method claim depending on claim 13 and recites:
The method of claim 13, wherein determining the attributes of the equivalent circuits includes:
calculating values of the electron resistances and the ionic resistances according to a volume of the electrode elements and the separator thickness (mental processes; this step can be done by pen and paper), and
calculating values of the charge-transfer resistances and the electric double-layer capacitances according to the battery volume, the separator thickness, and impedance measurements of a symmetric cell representation of the battery (mental processes; this step can be done by pen and paper).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.  
Step 2B: The claim does not recite any additional element.

Claim 15 is a method claim depending on claim 13 and recites: 
The method of claim 13, wherein generating the equivalent circuits includes connecting separate ones of the 1D transmission line models by interfacial impedances to provide the individual circuits of the equivalent circuits as multidimensional representations of the electrode designs comprised of at least two of the 1D transmission line models (mental processes).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.  
Step 2B: The claim does not recite any additional element.

Claim 16 is a method claim depending on claim 11 and recites: 
The method of claim 11, wherein determining the attributes of the equivalent circuits includes extracting equivalent resistances by:
removing electric double-layer capacitances of the equivalent circuits (mental processes; can be done by pen and paper), and
collapsing the equivalent circuits to the equivalent resistances by combining series elements of the equivalent circuits and parallel elements of the equivalent circuits until the equivalent resistances remain (mental processes; can be done by pen and paper).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.  
Step 2B: The claim does not recite any additional element.

Claim 17 is a method claim depending on claim 11 and recites: 
The method of claim 11, further comprising:

arranging positive electrode elements of the electrode elements such that the positive electrode elements do not touch a negative current collector (mental processes; can be done by pen and paper), and 
arranging negative electrode elements of the electrode elements such that the negative electrode elements do not touch a positive current collector (mental processes; can be done by pen and paper).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.  
Step 2B: The claim does not recite any additional element.

Claim 18 is a method claim depending on claim 11 and recites:
The method of claim 11, wherein generating the one or more electrode designs includes:
arranging positive electrode elements of the electrode elements such that at least one side of the positive electrode elements touches another one of the positive electrode elements (mental processes; can be done by pen and paper), and
arranging negative electrode elements of the electrode elements such that at least one side of the negative electrode elements touches another one of the negative electrode elements (mental processes; can be done by pen and paper).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.  
Step 2B: The claim does not recite any additional element.

Claim 19 is a method claim depending on claim 11 and recites: 

defining the circuit threshold as a set of optimization thresholds including a volume threshold, wherein the volume threshold is a separator volume that is dynamically defined across the electrode designs as a minimum value of the separator volume (mental processes),
wherein the target design improves an energy density of the battery when implementing the battery according to the target design (mental processes).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.  
Step 2B: The claim does not recite any additional element.

Claim 20 is a method claim depending on claim 11 and recites: 
The method of claim 11, wherein the circuit threshold defines an internal resistance of the equivalent circuits as a relative minimum resistance among the electrode designs (mental processes),
wherein identifying the target design includes selecting the target design as one of the electrode designs that optimizes output power delivered by the battery in relation to the electrode designs (mental processes), and
wherein the target design causes a package size of the battery to decrease while maintaining an equivalent amount of output power relative to the other ones of the electrode designs (mental processes).
Step 2A, prong 1: limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: the claim does not recite any limitation to integrate abstract ideas into a practical application.  
Step 2B: The claim does not recite any additional element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong Yeon Yoo (Simulation Based Design of Lithium Ion Battery Configuration Using Bayesian Optimization, Georgia Institute of Technology, Aug. 2018) in view of Malifarge et al. (Determination of Tortuosity Using Impedance Spectra Analysis of Symmetric Cell, Journal of The Electrochemical Society, 164 (11) E3329-E3334, 2017).

As per claim 1, Yoo teaches a battery modeling system for determining an improved electrode design of a battery, comprising:
one or more processors (p. 3 ¶ 3 – p. 4 ¶ 1; Yoo teaches using COMSOL simulation tools for simulation; the teaching of using software for simulation indicates using a computer comprising one or more processors);
a memory communicably coupled to the one or more processors and storing (p. 3 ¶ 3 – p. 4 ¶ 1; p. 3 ¶ 3 – p. 4 ¶ 1; Yoo teaches using COMSOL simulation tools for simulation; the teaching of using software for simulation indicates using a computer comprising one or more processors and memory):
a modeling module including instructions that when executed by the one or more processors cause the one or more processors (p. 34 last paragraph – p. 35 ¶ 1, p. 36 ¶ 1; Yoo teaches using computer to model a design of a battery and simulate performance) to 
an analysis module including instructions that when executed by the one or more processors cause the one or more processors to:
i) determine attributes for the equivalent circuits according to the at least the two geometric degrees of freedom in which the equivalent circuits are defined (p. 16 ¶ 1; Yoo teaches electrode resistance increasing with thickness of an electrode, charge/discharge curved and voltage hysteresis depending on thickness of an electrode; these attributes of resistance, charge/discharge, and voltage hysteresis correspond to attributes for the equivalent circuits according to the at least the two geometric degrees of freedom in which the equivalent circuits), and

	Yoo does not teach:
Porous electrode transmission line models.
However, Malifarge teaches:
Porous electrode transmission line models (p. E3329 Abstract, p. E3333 left col. ¶ 2).
Yoo and Malifarge are analogous art because they are in the same field of battery design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo and Malifarge. One of ordinary skill in the art would have been motivated to make such a combination because Malifarge’s teachings would have helped analyze electrochemical impedance of symmetric celss containing porous electrodes in blocking conditions to derive pore tortuosity (Malifarge p. E3329 Abstract).

As per claim 2, Yoo and Malifarge in combination teach the battery modeling system of claim 1, Malifarge further teaches wherein the modeling module includes instructions to compute the equivalent circuits including instructions to generate the equivalent circuits according to a resolution that defines a number of electrode elements for the individual circuits of the equivalent circuits, the electrode elements corresponding with a number of circuit nodes and a number of circuit elements in the individual circuits (p. E3329 right col. ¶ 
wherein the circuit elements of the equivalent circuits include element attributes comprising electron resistances (p. E 3330 right col. ¶ right below eq. [9]; Malifarge teaches electronic conductivity, corresponding electron conductivity, where conductivity is actually the reciprocal of resistance), ionic resistances (p. E3329 right col. ¶ 2), charge-transfer resistances (p. E3329 right col. ¶ 2), and electric double-layer capacitances (p. E3331 right col. ¶ 3), and wherein the electrode elements are three-dimensional (3D) elements (p. E3329 right col. ¶ 1-2; Malifarge teaches using 3D reconstructed electrode volume for modeling).

As per claim 3, Yoo and Malifarge in combination teach the battery modeling system of claim 2, Yoo further teaches wherein the modeling module includes instructions to compute the equivalent circuits including instructions to connect electrodes together via the circuit elements (p. 37 Fig. 2.12, p. 41 last paragraph, p. 51 ¶ 2, p. 52 ¶ 4 – p. 53 ¶ 1; Yoo teaches performing simulation performance of a battery design according to different configurations of anode and cathode electrodes connected together according to the different configurations as illustrated in Fig. 2.12 using electrical circuit model for capacity fade of lost ions and active anode materials), 
	Yoo does not teach:
the equivalent circuits for the electrode designs according to the geometric degrees of freedom, for individual designs of the electrode designs, one-dimensional (1D) transmission line models for the electron resistances and the ionic resistances; and
wherein the 1D transmission line models describe an electrochemical behavior for cylindrical pores of electrodes within individual designs of the electrode designs.
However, Malifarge teaches:

wherein the 1D transmission line models describe an electrochemical behavior for pores of electrodes within individual designs of the electrode designs (p. E3329 right col. ¶ 2, p. E3330 left col. ¶ 5 – right col. ¶ 3 & Figure 1; Malifarge teaches modeling individual elements of an electrode using transmission line model comprising impedance components including electrochemical behavior as described and connecting them together as illustrated in Figure 1).
Yoo and Malifarge are analogous art because they are in the same field of battery design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo and Malifarge to model the equivalent circuits as recited in this claim. One of ordinary skill in the art would have been motivated to make such a combination because Malifarge’s teachings would have helped analyze electrochemical impedance of symmetric celss containing porous electrodes in blocking conditions to derive pore tortuosity (Malifarge p. E3329 Abstract).

As per claim 5, Yoo and Malifarge in combination teach the battery modeling system of claim 3, 
Yoo further teaches:
wherein the modeling module includes instructions to generate the equivalent circuits by connecting separate ones of the 1D transmission line models via interfacial impedances to provide the individual circuits of the equivalent circuits as multidimensional representations of the electrode designs comprised of at least two of the 1D transmission line models (p. 37 Fig. 2.12, p. 41 last paragraph, p. 51 ¶ 2, p. 52 ¶ 4 – p. 53 ¶ 1; Yoo teaches performing 

As per claim 7, Yoo and Malifarge in combination teach the battery modeling system of claim 1, Yoo further teaches wherein the modeling module further includes instructions to generate the one or more electrode designs by:
arranging positive electrode elements of the electrode elements such that the positive electrode elements do not touch a negative current collector (p. 36 Fig. 2.11; Yoo teaches arrange positive electrodes as recited in this limitation), and 
arranging negative electrode elements of the electrode elements such that the negative electrode elements do not touch a positive current collector (p. 36 Fig. 2.11; Yoo teaches arrange negative electrodes as recited in this limitation).

As per claim 8, Yoo and Malifarge in combination teach the battery modeling system of claim 7, wherein the modeling module includes instructions to generate the one or more electrode designs by:
arranging positive electrode elements of the electrode elements such that at least one side of the positive electrode elements touches another one of the positive electrode elements (p. 37 Fig. 2.12 (a)), and
arranging negative electrode elements of the electrode elements such that at least one side of the negative electrode elements touches another one of the negative electrode 

As per claim 9, Yoo and Malifarge in combination teach the battery modeling system of claim 1, Yoo further teaches wherein the circuit threshold defines an internal resistance of the equivalent circuits as a relative minimum resistance among the electrode designs (p. 11 ¶ 2; Yoo teaches higher internal resistance decreases power output, so it suggests that internal resistance of the equivalent circuits should be defined to be a relative minimum of the electrode designs to assure optimum power output), 
wherein the analysis module includes instructions to identify the target design including instructions to select the target design as one of the electrode designs that optimizes output power delivered by the battery in relation to the electrode designs (p. 11 ¶ 2 – p. 12 ¶ 2; Yoo teaches output power is influenced by electrode designs; this teaching indicates that optimization of output delivered by the battery is selected in relation to the electrode designs), and
wherein the target design causes a package size of the battery to decrease while maintaining an equivalent amount of output power relative to the other ones of the electrode designs (p. 11 ¶ 2 – p. 12 ¶ 2, p. 39 ¶ 2; Yoo teaches lower internal resistance leads to higher power output and shorter distance between electrode; in addition, thinner electrodes lead to higher power density; these teachings indicate that a package size of the battery decreases while maintaining an equivalent amount of output power relative to the other ones of the electrode designs).

As per claim 10, Yoo teaches a non-transitory computer-readable medium for determining an improved electrode design of a battery and including instructions that when executed by one or more processors cause the one or more processors (p. 3 ¶ 3 – p. 4 ¶ 1; Yoo teaches 
compute an equivalent circuit as a porous electrode model corresponding to an electrode design, wherein the equivalent circuit defines an arrangement of electrode elements having at least two geometric degrees of freedom, and wherein the electrode design is defined according to a battery specification indicating at least a battery volume, and a separator thickness (p. 41 last paragraph, p. 51 ¶ 2; Yoo teaches performing simulation of different configurations of electrodes and using electrical circuit model for capacity fade of lost ions and active anode materials, corresponding to equivalent circuits of porous electrode design; p. 55 ¶ 2-3; Yoo teaches defining upper and lower bounds of separator thickness especially minimum amount of separator in order not to cause short circuit between electrodes as requirements; p. 116 ¶ 1; Yoo also teaches that the design including electrodes and electrolyte must perform its best within available volume space; the requirements for min and max separator thickness between electrodes and fit in available volume space mean the electrode designs are defined according to battery specifications indicating at least a battery volume, and a separator thickness; in addition, on p. 35 ¶ 1 & p. 36 Fig. 2.11, Yoo teaches testing 4 different arrangements of electrode arrays as illustrated in Fig. 2.11; this teaching means electrodes have two dimensions of freedom in movement and shapes);
determine attributes for the equivalent circuit according to the at least the two geometric degrees of freedom in which the equivalent circuits are defined (p. 16 ¶ 1; Yoo teaches electrode resistance increasing with thickness of an electrode, charge/discharge curved and voltage hysteresis depending on thickness of an electrode; these attributes of resistance, charge/discharge, and voltage hysteresis correspond to attributes for the equivalent circuits according to the at least the two geometric degrees of freedom in which the equivalent circuits); and

Yoo does not teach:
Porous electrode transmission line models.
However, Malifarge teaches:
Porous electrode transmission line models (p. E3329 Abstract, p. E3333 left col. ¶ 2).
Yoo and Malifarge are analogous art because they are in the same field of battery design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo and Malifarge. One of ordinary skill in the art would have been motivated to make such a combination because Malifarge’s teachings would have helped analyze electrochemical impedance of symmetric celss containing porous electrodes in blocking conditions to derive pore tortuosity (Malifarge p. E3329 Abstract).

As per claim 11, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons.

As per claim 19, Yoo and Malifarge in combination teach the method of claim 11, Yoo further teaches wherein identifying the target design includes:
defining the circuit threshold as a set of optimization thresholds including a volume threshold, wherein the volume threshold is a separator volume that is dynamically defined across the electrode designs as a minimum value of the separator volume (p. 55 ¶ 2-3; Yoo teaches defining upper and lower bounds of separator thickness especially minimum amount of separator in order not to cause short circuit between electrodes as requirements; p. 116 ¶ 1; Yoo also teaches that the design including electrodes and electrolyte must perform its best within available volume space; the requirements for min and max separator thickness between electrodes and fit in available volume space translate into thresholds for the separator volume being defined ),
wherein the target design improves an energy density of the battery when implementing the battery according to the target design (p. 55 ¶ 2; Yoo teaches designing a battery to maximize energy density with respect to lower and upper bounds of design variables, corresponding to target design).

As per claim 20, these limitations have already been discussed in claim 9. They are, therefore, rejected for the same reasons.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong Yeon Yoo in view of Malifarge et al. as applied to claims 1, 11 above, and further in view of Standford (Chapter6, October 15, 2017).

As per claim 6, Yoo and Malifarge in combination teach the battery modeling system of claim 1, wherein the analysis module includes instructions to determine the attributes of the equivalent circuits including 
Yoo and Malifarge do not teach: 
instructions to extract equivalent resistances by:
removing electric double-layer capacitances of the equivalent circuits, and
collapsing the equivalent circuits to the equivalent resistances by combining series elements of the equivalent circuits and parallel elements of the equivalent circuits until the equivalent resistances remain.
	However, Standford teaches:
removing electric capacitances of the equivalent circuits (p. 131 section 6.4.5 Dealing with multiple capacitors, resistors, or sources – p. 133 last paragraph; in these paragraphs and figures, Standford teaches computing equivalent circuit comprising a plurality of resistors and capacitors by calculating an equivalent resistor of a plurality of resistors by removing capacitors), and
collapsing the equivalent circuits to the equivalent resistances by combining series elements of the equivalent circuits and parallel elements of the equivalent circuits until the equivalent resistances remain (p. 131 section 6.4.5 Dealing with multiple capacitors, resistors, or sources – p. 133 last paragraph; Standford teaches collapsing resistors by 
Yoo, Malifarge, and Standford are analogous art because they are in the same field of design and modeling using electrical elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo, Malifarge, and Standford. One of ordinary skill in the art would have been motivated to make such a combination because Standford’s teachings would have simplified complex circuits into a form of simple circuit for analysis (Standford p. 131 ¶ 1).

As per claim 16, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

Allowable Subject Matter
Claim 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:

As per claims 4 and 14, Yoo and Malifarge either alone or in combination do not teach:
wherein the analysis module includes instructions to determine the attributes of the equivalent circuits further including instructions to:
calculate values of the electron resistances and the ionic resistances according to a volume of the electrode elements and the separator thickness, and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148